[a106001.jpg]
OWENS & MINOR, INC. COMPENSATION & BENEFITS COMMITTEE March 2, 2016 AMENDMENT OF
THE OWENS & MINOR, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN RESOLVED, that
the Compensation & Benefits Committee recommends that the Board of Directors
approve amendment of Owens & Minor, Inc. Supplemental Executive Retirement Plan
(the “Plan”) effective March 1, 2016, in the following respects: FIRST: The
Introduction to the Plan is amended by adding the following sentences as the
sixth paragraph thereof: The Plan is further amended, effective as of March 1,
2016, to (i) provide that a Participant who satisfies the requirements to
receive benefits under the Voluntary Early Exit Incentive Program for Retirement
Eligible Teammates (the “Program”) shall be vested upon his or her Separation
From Service as provided in the Program and (ii) prescribe when the vested
benefit payable to a Participant described in the preceding clause (i) will be
calculated and paid. SECOND: The first sentence of Section 3.02(b) of the Plan
is amended to read as follows: Except as provided in Section 3.03(b) and subject
to the requirements of Article V and Section 8.01, a retirement allowance shall
be payable to a Participant who Separates From Service on or after satisfying
the vesting requirements set forth in clause (v) or clause (vi) of Section 5.01
and before his or her Normal Retirement Date and before his or her Early
Retirement Date. THIRD: Section 5.01 of the Plan is amended by adding the
following as clause (vi) thereof: (vi) the date of his or her Separation From
Service if (x) the Participant is eligible to participate in the Company’s
Voluntary Early Exit Incentive Program for Retirement Eligible Teammates (the
“Program”) and elects to participate in the Program, (y) satisfies all of the
requirements to participate in the Program, including timely execution of a
Confidential Separation Agreement and General Release which becomes effective
without revocation by the Participant and (z) Separates From Service in
accordance with the terms of the Program.



--------------------------------------------------------------------------------



 
[a106002.jpg]
FINALLY RESOLVED, that the appropriate officers of the Company be authorized and
directed to take such actions and to execute such documents as may be necessary
or desirable to implement the foregoing actions, all without the necessity of
further action by this Board. 26333.000083 EMF_US 59415506v1



--------------------------------------------------------------------------------



 